UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7267


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PAUL J. HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.      Frederick P. Stamp,
Jr., Senior District Judge (5:07-cr-00022-PS-JES-1)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul J. Harris, Appellant Pro Se. Timothy D. Belevetz, Assistant
United States Attorney, Alexandria, Virginia; Betsy C. Jividen,
Robert Hugh McWilliams, Jr., Assistant United States Attorneys,
Wheeling, West Virginia; Brian James Samuels, Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following his acquittal on charges of tax evasion and

filing false tax returns, Paul J. Harris filed a motion for

recovery of costs and fees under the Hyde Amendment, 18 U.S.C.

3006A    (2006),       alleging        bad   faith       by     the   Government   in

prosecuting him.        He also requested an in camera production of

internal government memoranda.               The district court denied these

motions, and Harris appealed.                    We have reviewed the record and

find     no    abuse    of   discretion            and     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.        United   States     v.    Harris,      No.      5:07-cr-00022-PS-JES-1

(N.D.W. Va. July 11, 2008).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2